Citation Nr: 0518792	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1973 to August 
1976.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2002, a 
statement of the case was issued in February 2004 and a 
substantive appeal was received in April 2004.  The veteran 
testified at a Board hearing in April 2005.


FINDINGS OF FACT

1.  The veteran reported intravenous drug use and needle 
sharing during active duty service.

2.  Hepatitis C was not manifested during the veteran's 
active service or for many years after separation from 
service, nor is Hepatitis C related to such service.


CONCLUSION OF LAW

Hepatitis C was not incurred in the line of duty and service 
connection is not warranted.  38 U.S.C.A. §§ 105, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for the benefits sought on appeal.  The December 2001 and 
January 2002 VA letters informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the letters implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

The Board notes that the United States Court of Appeals for 
Veterans Claims recently held that a VCAA notice letter must 
be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in December 2001 and January 2002 and the 
initial rating decision was issued to the veteran in March 
2002.  Thus, the VCAA notice was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  
The Board acknowledges that the veteran has not been provided 
a VA examination.  However, the medical evidence of record 
shows no Hepatitis C symptoms, complaints, or diagnosis in 
service and no link between the veteran's current Hepatitis C 
and his active duty service.  Moreover, the veteran has 
consistently stated that his only Hepatitis C risk factor is 
in-service intravenous drug use, and service connection would 
be prohibited by regulation, as explained in more detail 
below, based on abuse of drugs.  The Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met, that 
no additional pertinent evidence has been identified by the 
veteran, and that no further action is necessary to assist 
the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs. 38 C.F.R. § 3.301(a) 
(2004).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d) (2004).  See also 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m) (2004).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

Turning to the evidence of record, current medical treatment 
records clearly show that the veteran has been diagnosed with 
Hepatitis C.  By way of correspondence dated January 2002, 
the RO advised the veteran to submit evidence of any 
Hepatitis C risk factors, such as organ transplant before 
1992, transfusion of blood or blood products before 1992, 
hemodialysis, accidental exposure to blood by health care 
workers, intravenous drug use, high risk sexual activity, and 
other direct percutaneous exposure to blood, such as 
tattooing, body piercing, acupuncture with non-sterile 
needles, and shared toothbrushes or shaving razor.  In April 
2002, the veteran responded to the RO letter and stated that 
he used intravenous drugs and shared needles for intravenous 
drug use during active duty service.  In his April 2005 
testimony at his Board hearing, the veteran repeated his 
contentions that he used intravenous drugs and shared needles 
during active duty service.

The record does not contain any evidence of Hepatitis C 
symptoms, complaints or diagnosis during active duty service.  
The record does not show a diagnosis of Hepatitis C until 
approximately May of 2001, almost 25 years after discharge 
from service.  There is no medical evidence of record that 
suggests a link between the veteran's current Hepatitis C and 
his active duty service.  The veteran's only identified risk 
factor for Hepatitis C is his admitted use of intravenous 
drugs and his needle sharing in service.  Drug usage of this 
nature constitutes willful misconduct for which service 
connection cannot be granted.  38 C.F.R. § 3.301(d) (2004).

In sum, the preponderance of the evidence is against the 
claim for service connection for Hepatitis C.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for Hepatitis C is denied.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


